 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: __.
x DATE FILED: ZL 29/29
LYNDA T. STEWART ; =
Plaintiff,
-against- . ORDER

18 CV 12297 (LTS) (KNE)
FASHION INSTITUTE OF TECHNOLOGY,

Defendant.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

It is hereby ordered that the telephone conference scheduled previously in the above-
captioned action for February 5, 2020, shall be held on February 11, 2020, at 2:00 p.m. All counsel

are directed to call (888) 557-8511 and, thereafter, enter access code 4862532.

 

Dated: New York, New York SO ORDERED:
January 28, 2020
(vi hanct FHF
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
